EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raju Dave on 19 April 2022.

The application has been amended as follows: 
1.	(Currently Amended) A system for generating and visualizing an interior design pertaining to a floor plan in a three-dimensional representation, the system comprising:
a non-transitory storage device having embodied therein one or more routines operable to generate the three-dimensional representation of the interior design pertaining to the floor plan; and 
one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines include: 
a two-dimensional image receive module, which when executed by the one or more processors, receives a two-dimensional input image pertaining to the floor plan, wherein the floor plan comprises at least one defined space; 
a shape determination module, which when executed by the one or more processors, determines a bounded region of the at least one defined space by performing region expansion based on a Fast Library for Approximate Nearest Neighbors (FLANN) based range search emanating from a seed point pertaining to the at least one defined space, and determines a shape of the at least one defined space by filling a plurality of pixels of the bounded region with a reference pixel value and performing geometric extraction of the bounded region based on contour detection; 
an object position determination module, which when executed by the one or more  processors, computes one or more parameters of the at least one defined space and determines a position of one or more objects in the at least one defined space based on the one or more parameters and an annotation of the at least one defined space, wherein the position of the one or more objects is  determined based on a set of pre-determined design assumptions obtained using neural networks; 
an object placement module, which when executed by the one or more processors, places the one or more objects from a pre-built library according to  the determined position of the one or more objects in the at least one definedWO 2019/155276PCT/IB2018/059799 43space, wherein the placement of the one or more objects is based on developing Gaussian normal distributions based on any or a combination of dimensions of the one or more objects and dimensions of the  at least one defined space; and 
a three-dimensional representation generation module, which when executed by the one or more processors, generates a three-dimensional representation of the interior design pertaining to the floor plan based on placement of the one or more objects in the at least one defined space.
2.	(Currently Amended) The system of claim 1, wherein the two-dimensional image receive  module receives any or a combination of the annotation and the seed  point pertaining to the at least one defined space.
3.	(Currently Amended) The system of claim 1, wherein the shape determination  module processes the two-dimensional input image to obtain a binary image, and wherein determination of the bounded region is performed based on the binary image.
5.	(Currently Amended) The system of claim 1, wherein the shape determination module fixes convexity defects of the at least one defined  space by computing convex hulls.
6.	(Currently Amended) The system of claim 1, wherein the one or more parameters include any or a combination of size of the at least one defined space, lengths of  edges of the at least one defined space, location of the at least one defined shape in the floor plan, position of connectives in the at least one defined space, and cardinal directions.
9.	(Currently Amended) The system of claim 1, further comprising an interactive visualization and editor  module to allow a user to modify the  generated three-dimensional representation of  the interior design.
10.	(Currently Amended) A method comprising the steps of: 
receiving, by one or more processors, a two-dimensional input image pertaining to  a floor plan, wherein the floor plan comprises at least one defined space; 
determining, by the one or more processors, a bounded region of the at least one defined space by performing region expansion based on Fast Library for Approximate Nearest Neighbors (FLANN) based range search emanating from a seed point pertaining to the at least one defined space; 
determining, by the one or more processors, a shape of the at least one defined space by filling a plurality of pixels of the bounded region with a reference pixel value and performing geometric extraction of the bounded region based on contour detection; 
computing, by the one or more processors, one or more parameters of the at least one defined space and determining a position of one or more objects in the at least one defined space based on the one or more parameters and an annotation of the at least one defined space, wherein the position of the one or more objects is determined based on a set of pre-determined design assumptions obtained using neural networks; 
placing, by the one or more processors, the one or more objects from a pre-built library according to the determined position of the one or more objects in the at least one defined space, wherein the placement of the one or more objects is based on developing Gaussian normal distributions based on any or a combination of dimensions of the one or more objects and dimensions of the at least one defined space; and 
generating, by the one or more processors, a three-dimensional representation of  an interior design pertaining to the floor plan based on placement of the one or more objects in the at least one defined space.
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or disclose the claim limitation “determining … a bounded region of the at least one defined space by performing region expansion based on Fast Library for Approximate Nearest Neighbors (FLANN) based range search emanating from a seed point pertaining to the at least one defined space” as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent documents/publications to Dorsey et al. (Patent 9,153,062 corresponding to Pre-Grant Publication US-20130222385-A1) and to Ludwigsen et al. (Patent 9,754,166 corresponding to Pre-Grant Publication US-20170161558-A1) are cited here, as they were cited earlier in a “Written Opinion of the International Search Authority” from 15 August 2019. The Examiner notes that Dorsey et al. merely teaches the three-dimensional extrusion/extraction of a hand-drawn picture, without explicitly teaching that this process may include an architectural blueprint or floorplan. While Ludwigsen et al. do mention the FLANN technique in passing, there is no obvious reason for a person having ordinary skill in the art to combine the teachings of Dorsey et al. with the teachings of Ludwigsen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619